UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4743


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAWN SADLER, a/k/a Tangulifu M. Barber, a/k/a Carlos Watts,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cr-00330-CMC-5)


Submitted:    June 24, 2009                 Decided:   September 9, 2009


Before TRAXLER, Chief Judge, and WILKINSON and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


William   W.  Watkins,  Sr., Columbia,   South  Carolina,  for
Appellant. W. Walter Wilkins, United States Attorney, Nancy C.
Wicker, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A jury convicted Shawn Sadler of conspiracy to possess

with intent to distribute and to distribute five kilograms or

more of cocaine, in violation of 21 U.S.C. § 846 (2006), and the

district court sentenced Sadler to 240 months’ imprisonment.                         On

appeal, Sadler’s counsel contends that the district court erred

in   denying     the   motion    to    suppress      currency     seized     from   the

vehicle Sadler was driving and all other evidence, including

Sadler’s statements, obtained by law enforcement officers after

the vehicle search.       Finding no error, we affirm.

           We review the factual findings underlying the denial

of a motion to suppress for clear error and the court’s legal

conclusions de novo.         United States v. Branch, 537 F.3d 328, 337

(4th Cir. 2008), cert. denied, 129 S. Ct. 943 (2009).                               The

evidence   is     construed      in    the       light   most    favorable    to    the

prevailing party below.          United States v. Uzenski, 434 F.3d 690,

704 (4th Cir. 2006).

           “[T]he protections of the Fourth Amendment do not bear

on every encounter between a police officer and a member of the

public; it is only when a ‘search’ or a ‘seizure’ has occurred

that the Fourth Amendment comes into play.”                       United States v.

McCoy, 513 F.3d 405, 411 (4th Cir.) (citation omitted), cert.

denied,    128    S.   Ct.      2492   (2008).           Thus,   when   the    deputy

approached Sadler, identified himself, and inquired why Sadler

                                             2
was in the neighborhood, a seizure had not yet occurred.                                        See

id.   (“If   all       that    is    involved         is    the   officer      approaching        a

person, announcing that he is an officer, and asking if the

person   would         be   willing        to     answer     some      questions,       then     no

reasonable       suspicion           is     required        because       no     seizure        has

occurred.”        (internal quotation marks and citation omitted));

see also Terry v. Ohio, 392 U.S. 1, 20 n.16 (1968) (stating a

seizure implicating the Fourth Amendment does not occur until an

“officer, by means of physical force or show of authority, has

in some way restrained the liberty of” the individual).

             Moreover, “the police can stop and briefly detain a

person     for     investigative             purposes        if     the      officer      has     a

reasonable       suspicion           supported         by     articulable         facts      that

criminal     activity         ‘may    be    afoot,’        even   if    the    officer     lacks

probable cause.”            United States v. Sokolow, 490 U.S. 1, 7 (1989)

(quoting Terry, 392 U.S. at 30).                       Based on the totality of the

circumstances, the deputy had a reasonable suspicion to continue

his   inquiry      beyond      the        initial     encounter        with    Sadler.          See

United States v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004)

(considering the totality of the circumstances, “giv[ing] due

weight to common sense judgments reached by officers in light of

their    experience           and    training”         in     assessing         Terry     stop).

Finally, the search was proper as Sadler voluntarily gave his

consent.         See    Schneckloth          v.    Bustamonte,         412     U.S.   218,      219

                                                  3
(1973) (“[O]ne of the specifically established exceptions to the

requirements of both a warrant and probable cause is a search

that     is    conducted     pursuant    to    consent.”).        Therefore,      we

conclude       the   district    court   properly      denied     the    motion   to

suppress.

               Accordingly, we affirm the judgment of the district

court.        We deny Sadler’s motion to file a pro se supplemental

brief.        We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented    in    the    materials

before    the    court     and   argument     would   not   aid   the    decisional

process.

                                                                           AFFIRMED




                                         4